Case 2:16-cv-00534-NT Document 95 Filed 05/03/19 Page 1 of 3                 PageID #: 1012



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE




CARRINGTON MORTGAGE SERVICES LLC,)
                                 )
                   Plaintiff     )
                                 )
v.                               )                        No. 2:16-cv-00534-NT
                                 )
ROXANE M. GIONEST,               )
                                 )
                   Defendant     )




             REPORT OF FINAL PRETRIAL CONFERENCE AND ORDER


       A final pretrial conference was held on April 30, 2019, in Portland, Maine, before U.S.
Magistrate Judge John H. Rich III. Attorney John Ney appeared for the plaintiff and Attorney
Joseph Goodman appeared for the defendant. The following matters were addressed and will
govern the trial of this case.


   I. Case Description

       This is a foreclosure action brought by the plaintiff mortgagee against the defendant
       homeowner, seeking to foreclose on her primary residence. Attorney Ney confirmed his
       understanding of the defendant’s name change, but stated his belief that no amendment is
       necessary, unless the court orders otherwise.

   II. Trial Preparation

   A. Discovery. Discovery is complete. Counsel identified no outstanding discovery issues
      at the conference requiring the court’s intervention. Attorney Ney agreed to provide to
      Attorney Goodman copies of all exhibits listed in the plaintiff’s final pretrial
      memorandum by May 10, 2019. Attorney Goodman also stated that, as of the
      conference, he had not yet received payment on Judge Levy’s order awarding attorney’s
      fees, but requested no court action.


                                              1
Case 2:16-cv-00534-NT Document 95 Filed 05/03/19 Page 2 of 3                    PageID #: 1013



  B. Motions in Limine. Any motions in limine shall be filed by May 22, 2019, and any
     objections shall be filed by May 29, 2019.

  C. Maximum Number of Trial Days. The case will require no more than one (1) full trial
     days.

  III. Trial Schedule

  A. Trial Period. The case will be tried during the period beginning June 3, 2019, and ending
     July 8, 2019.

  B. Settlement Notice. The parties shall inform the clerk’s office whether the case is settled
     or firm for trial by May 29, 2019.

  IV. Trial Process

  A. Stipulations. The parties shall file any agreed-to stipulations by May 29, 2019.

  B. Depositions. The parties do not anticipate presenting testimony at trial by deposition or
     video, but, if so, shall exchange designated deposition transcripts or videos that they
     intend to use at trial by May 17, 2019. Any objection to the admissibility of a deposition
     transcript or video shall be filed by written motion by May 24, 2019.

  C. Exhibits. The parties shall exchange exhibits by May 17, 2019. The parties shall jointly
     prepare a consolidated list of all exhibits to be offered at trial, employing the form
     available on the Court’s website— http://www.med.uscourts.gov/ —by May 29, 2019.
     In a jury case, the original set of exhibits is ordinarily sufficient and shall not be filed
     before trial; in a non-jury case, such as here, one extra set shall be filed for the Judge to
     review in advance of the trial. See Local Rule 16.4(d).

  D. Witnesses. Each party shall file its witness list by May 29, 2019. For each witness, the
     list shall indicate (i) the witness’s name and address; (ii) whether the witness is a fact
     witness or an expert witness; (iii) a concise statement of the general subject matter of the
     witness’s testimony; and (iv) an estimate of the time required for the direct examination
     of the witness. Attorney Ney agreed to provide the names of the corporate
     representatives listed in the plaintiff’s final pretrial memorandum by May 17, 2019.

  E. Trial Brief. Each party shall file by May 29, 2019, a trial brief setting forth the
     significant factual and legal issues to be presented at trial and the party’s position on each
     issue so identified. The trial brief shall not exceed ten pages.




                                               2
Case 2:16-cv-00534-NT Document 95 Filed 05/03/19 Page 3 of 3                  PageID #: 1014



  F. Proposed Findings of Fact and Conclusions of Law. For a non-jury trial, as here, the
     parties shall submit proposed findings of fact and conclusions of law, if and as directed
     by the Judge.

  G. Trial Management Conference. The parties may request an additional trial management
     conference by contacting the clerk’s office.


     SO ORDERED.


     Date: May 3, 2019.                            /s/ John H. Rich III
                                                   U.S. Magistrate Judge


                                              NOTICE


         Any objections to a Pretrial Order entered by a U.S. Magistrate Judge shall be filed
                    within fourteen (14) days from the date of its filing.




                                              3
